Citation Nr: 0840372	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1948 to December 1951.  
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Indianapolis, 
Indiana which denied the veteran's claim for entitlement to 
individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §4.16(a) (2008).

In this case, service connection is in effect for bilateral 
hearing loss, which is evaluated as 80 percent disabling; for 
the residuals of a right mastoidectomy, which are evaluated 
as 10 percent disabling; for tinnitus, which is evaluated as 
10 percent disabling; and for otitis media, which is 
evaluated as noncompensable.  Thus, his combined rating meets 
the criteria of 38 C.F.R. § 4.16(a), and the only remaining 
question is whether his disabilities render him unable to 
secure or follow substantially gainful employment.  

The Board acknowledges that the veteran has been afforded 
several VA examinations with regard to his service-connected 
hearing loss, to include his most recent examination in 
December 2006.  However, none of the examinations address the 
question of whether the veteran, without regard to age, is 
unable to work due to his service-connected disability. 
Consequently, the Board believes that a remand for a medical 
opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be examined 
by an ear, nose, and throat (ENT) 
specialist.  This examiner should conduct 
a thorough examination and review the 
claims folder.  The examiner should also 
furnish an opinion as to whether or not 
the veteran is prevented from securing and 
maintaining substantially gainful 
employment based solely on his service-
connected disabilities.

In rendering this opinion, the examiner 
should consider each of the veteran's 
service-connected disabilities 
individually as well as in the context of 
the entire disability picture that is 
presented by all of these service- 
connected disabilities together.  The 
veteran's service connected disabilities 
are as follows: 1.) bilateral hearing 
loss, 2.) post-operative residuals of 
right mastoidectomy, 3.) tinnitus, and 4.) 
otitis media.  Any tests or studies 
considered necessary should be scheduled, 
and all clinical findings should be 
reported in detail.  The examiner should 
offer a complete rationale for any 
opinions that are expressed and should 
cite the appropriate evidence to support 
his or her conclusions. 

2.  After the above has been completed, 
and after any other development that is 
deemed appropriate, readjudicate the issue 
on appeal.  If the issue on appeal 
continues to be denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
veteran should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

